— Appeal by the defendant from a judgment of the County Court, Suffolk County (Mazzei, J.), rendered August 15, 1985, convicting him of rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The primary evidence against the defendant in this case consisted of the identification testimony of the complaining witness and the testimony of two other witnesses who observed a grey Volvo similar to the car owned by the defendant parked near the scene of the crime at the time of its occurrence.
The defendant claims that the jury improperly evaluated this testimony of the prosecution witnesses in finding him guilty of the charges herein. We disagree.
Issues of credibility as well as the weight to be accorded to the evidence presented are primarily questions to be determined by the triers of fact, who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The determination *655should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We further conclude that, under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Mangano, Brown and Harwood, JJ., concur.